DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
 
Response to Amendment
The Amendment filed on 09/16/2020 has been entered. Claims 1-2 and 4-15 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US 2015/0179952) (Miyata).

In reference to claims 2 and 4, Miyata teaches a compound of formula 1 as shown below (left), 


    PNG
    media_image1.png
    128
    243
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    292
    media_image2.png
    Greyscale



Miyata discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula x, L is an aryl group (e.g. m-phenylene), Ar1 is biphenyl and Ar2 is dibenzofuranyl or a compound of formula 51 above (right) wherein the group L is m-phenylene instead of p-phenylene). Each of the disclosed substituents described by Miyata are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1 with properties that are similar.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Miyata and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case 
For Claim 2: Reads on wherein L1 is formula A-2, Ar1 is biphenyl, Ar2 is dibenzofuanyl, n and m are each 0.
For Claim 4: Reads on compound 1-10. 

In reference to claims 12 and 14, Miyata teaches the compound of formula (1) as described above for claim 1 and further teaches its use as a hole-transport layer material in an organic light emitting device comprising the compound of formula (1) in a hole transport layer and in the presence of other layers, for example an anode, a cathode, an electron injection layer, a light emitting layer, etc. wherein the materials are formed into a layer through vacuum deposition, sputtering or various coatings etc. [0063]-[0065]. It would have been obvious to the skilled artisan before the effective filing date of the instant application to have used the material in of Miyata in the device configuration as described by Miyata.  
For Claims 12 and 14: Reads on a device with the recited structure. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claims 12 and 14 above, and further in view of Matsudate et al. (US PG Pub No. 2005/0236970) (Matsudate).

In reference to claims 13 and 15, Miyata teaches the device as described above for claims 12 and 14 and further teaches it is applied in a display device [0084]. Miyata does not expressly teach the presence of a control unit for the display apparatus although a display apparatus would 

However, with respect to the difference, Matsudate teaches a design for an organic electroluminescent display which allows the device to be controlled and driven (Matsudate [0003], abstract, [0062]). Matsudate teaches that the taught configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (Matsudate [0071]; [0062]; Fig 11). Miyata and Matsudate are of analogous art as they are both drawn to organic light emitting devices. In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of Miyata using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
For Claims 13 and 15: Reads on a display device with a control unit for driving the device.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US 2015/0179950) (Miyata2).

In reference to claims 1, 4-6, and 8-9, Miyata2 teaches a compound of formula 1 as shown below (left), 


    PNG
    media_image3.png
    187
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    290
    286
    media_image4.png
    Greyscale

for example wherein in the formula x, L is an aryl group (e.g. m-phenylene), Ar1 is biphenyl and Ar2 is dibenzofuanyl or a compound of formula 51 above (right) wherein the group L is m-phenylene instead of p-phenylene.  

Miyata2 discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula x, L is an aryl group (e.g. m-phenylene), Ar1 is biphenyl and Ar2 is dibenzofuranyl or a compound of formula 51 above (right) wherein the group L is m-phenylene instead of p-phenylene). Each of the disclosed substituents described by Miyata2 are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1 with properties that are similar.



Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on wherein L1 is formula A-2, Ar1 is biphenyl, Ar2 is dibenzofuanyl, n and m are each 0.
For Claim 4: Reads on compound 1-10. 

In reference to claims 5-6 and 8-9, Miyata2 teaches the compound of formula (1) as described above for claim 1 and further teaches its use as a hole-transport layer material in an organic light emitting device comprising the compound of formula (1) in a hole transport layer and in the presence of other layers, for example an anode, a cathode, an electron injection layer, a light emitting layer, etc. wherein the materials are formed into a layer through vacuum deposition, 
For Claim 5: Reads on wherein the compound is used for a hole transport layer. 
For Claim 6: Reads on a device with the recited structure. 
For Claim 8: Coating processes reads on spin coating, dip coating, slot coating etc. 
For Claim 9: Reads on wherein the material is a hole transport layer. 

In reference to claim 7, Miyata2 teaches that the device includes a transparent glass substrate on the anode electrode on the face opposite to the organic layer (Miyata2 [0059]). While Miyata2 does not expressly state that this transparent substrate is a “light efficiency enhancing layer” it meets all of the structural and composition requirements of the instantly claimed layer. Furthermore, the use of a transparent substrate would improve the efficiency of the device light emission. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata2 as applied to claim 6 above, and further in view of Matsudate et al. (US PG Pub No. 2005/0236970) (Matsudate).

In reference to Claim 10, Miyata2 teaches the device as described above for claim 6 and further teaches it is applied in a display device [0077]. Miyata2 does not expressly teach the presence of a control unit for the display apparatus although a display apparatus would necessarily require something that would constitute a control unit (a power switch or power cable would be considered able to control the status of such a device which would be recognized as implicit to the ordinarily skilled artisan). 

However, with respect to the difference, Matsudate teaches a design for an organic electroluminescent display which allows the device to be controlled and driven (Matsudate [0003], abstract, [0062]). Matsudate teaches that the taught configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (Matsudate [0071]; [0062]; Fig 11). Miyata2 and Matsudate are of analogous art as they are both drawn to organic light emitting devices. In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of Miyata2 using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

For Claim 10: Reads on a display device with a control unit for driving the device.
For Claim 11: Reads on an OLED.

Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive.

Applicant argues that the selection of a specific taught but unexemplified species of the recited prior art (e.g. Miyata) leads to unexpected results with respect to device driving voltage and life span. This argument has been fully considered but not found convincing for at least the following reasons.

Initially, Applicant points to new data that is contained within the response in the remarks section. This data has not been submitted in the specification and has not been included in a declaration or affidavit submitted under 37 CFR 1.132 as required in order to be considered as evidence of unexpected results and therefore these arguments are not convincing. 


Applicant again points to certain examples from the instant specification as evidence that the selection of specific positional isomers of the phenylene linkage as instantly claimed gives rise to unexpected results. This argument has been fully considered but not found convincing for at least the following reasons.



First, while the inventive examples allegedly show improvements in driving voltage and device lifetime, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables. This insufficiency was pointed to in the previous office action and is not addressed in this response.  

Second, there does not appear to be a real improvement in light of the teachings of the prior art. Table 4 of Miyata describes organic light emitting devices comprising exemplary compounds of formula 1 of Miyata  in a hole transport layer in comparison with known hole transport materials of the prior art including NPB in comparative example 2 as shown below. With respect to device lifetime, the compounds of Miyata show improvements in comparison with NPB of 83% to 150%. Similarly, the instant specification shows example devices comprising either NPB or devices as instantly claimed in table 4. The compounds of the instant claims show improvements in comparison with NPB of 92% to 129%. That is, the compounds instantly claimed appear to have lifetimes that are typical of what would be expected based on the prior art examples. This trend is even further exposed in Table 5 where the alleged improvements are even smaller. The fact that one compound may perform differently in a specific device configuration than another 
Applicant has responded to this by arguing that the devices of Miyata differ from the devices of the instant specification and therefore cannot be compared. This argument is not convincing. Applicant has not claimed the specific features of the devices of the specification that differ from those of Miyata. Miyata and Miyata2 each show comparable improvements over known materials of the prior art in a device. If the results of Applicant’s data that are allegedly unexpected would not be the same in a device as described by Miyata or Miyata2 then the results are not due to the claimed compounds but to a combination of the compounds and unclaimed device features. 
Third, Applicant points to exemplary and comparative devices 64 and comparative example 2. It is initially noted that comparative example B is not one of the compounds exemplified by the prior art and is therefore a non-ideal comparison with the prior art teachings.
Fourth, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, the claimed compounds can be further substituted with large groups (e.g. a C6 to C60 aryl group) wherein 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786